                                                 EXHIBIT
                            Case 5:21-cv-00408-JKP       "A"
                                                   Document 1-1 Filed 04/22/21 Page 1FILED
                                                                                      of 9 4/14/2021 1:17 PM
                                                                                     Cindy Fowler, District Clerk
                                                                                                          Medina County, Texas
                                                                                                          By: Charles Rine, Deputy
                                                                                                          21-04-27045-CV

                                                          CAUSE NO. ________________________

             ERLINDA ESQUIBEL;                                           §            IN THE DISTRICT COURT
                                                                         §
                                             Plaintiff,                  §
                                                                         §
                                                                         §            ____th   JUDICIAL DISTRICT
             VS.                                                         §
                                                                         §
             RCAP HOLDINGS, LLC, DOLLAR                                  §
             GENERAL, INC., AND DOLGENCORP                               §
             OF TEXAS, INC;                                              §           MEDINA COUNTY, TEXAS
                              Defendant.


                        PLAINTIFF’S ORIGINAL PETITION & REQUESTS FOR DISCLOSURE

             TO THE HONORABLE JUDGE OF SAID COURT:

                        COMES NOW, Plaintiff ERLINDA ESQUIBEL, and files this Plaintiff’s Original

             Petition against Defendants RCAP HOLDINGS, LLC, DOLLAR GENERAL, INC., AND

             DOLGENCORP OF TEXAS, INC, and for cause of action respectfully submits as

             follows:



                                                                      I.
                                                                JURY DEMAND

                        1.1         Plaintiffs request trial by jury and previously submitted the appropriate

             jury fee.

                                                                         II.


             Plaintiffs’ Original Petition


                                                                                                                        1




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 2 of 9




                                                  DISCOVERY CONTROL PLAN

                        2.1         Plaintiff intends to conduct discovery under Level Three (3) of Rule 190.4

             of the Texas Rules of Civil Procedure and will seek an agreed order or other order to this

             effect.

                                                                III.
                                                              PARTIES

                        3.1         Plaintiff Erlinda Esquibel is an individual residing in Texas.

                        3.2         Defendant RCAP Holdings, LLC is a Delaware Limited Liability Company

             with its principal place of business in New York. RCAP Holdings, LLC may be served

             with process by serving its Registered Agent, The Corporation Trust Company at

             Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801. (hereinafter

             “RCAP”). Service on this Defendant is requested at this time.

                        3.3         Defendant Dollar General Corporation is a Tennessee Corporation, with

             its principal place of business in Goodlettsville, TN. Dollar General Corporation may

             be served with process by serving its Registered Agent, Corporation Service Company,

             2908 Poston Ave., Nashville, TN 37203-1312. (hereinafter “Dollar General”). Service on

             this Defendant is requested at this time.

                        3.4         Defendant, DOLGENCORP OF TEXAS, INC. is a Texas Corporation. It

             may be served with process by serving its Registered Agent for Service of Process,

             Plaintiffs’ Original Petition


                                                                                                            2




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 3 of 9




             Corporation Service Company d/b/a CSC – Lawyers Incorporating Service Company

             at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218. (hereinafter “DOLGENCORP”).

             Service on this Defendant is requested at this time.

                        3.5         To the extent that any Defendant is/was conducting business pursuant to

             a trade name or assumed name, then suit is brought against them pursuant to Rule 28 of

             the Texas Rules of Civil Procedure. Plaintiff further demands that upon answering this

             suit, any such Defendant answer in their correct legal name and assumed name.

                                                             IV.
                                                  JURISDICTION AND VENUE

                        4.1         Venue is proper in Medina County because it is the county in which all or

             a substantial part of the events or omissions giving rise to the claim occurred. See TEX.

             CIV. PRAC. & REM. CODE §15.002(a)(1).

                        4.2         Jurisdiction is proper because Plaintiff has been and will continue to be

             damaged by Defendant in Medina County in an amount in excess of the minimal

             jurisdictional limits of this Court.

                        4.3         The amount in controversy exceeds the minimal jurisdictional limits of

             this Court. Plaintiff seeks monetary relief of $250,000.00 to $1,000,000.00, including

             damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney

             fees.

             Plaintiffs’ Original Petition


                                                                                                           3




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 4 of 9




                        4.4         Plaintiff expressly disavows any claims are being made pursuant to

             federal law, treaties, or constitution. Further, one or more of the properly joined and

             served Defendants are citizens of the state in which this action is brought.              Any

             removal, or consent to removal, of this case to federal court would be improper. All

             conditions precedent have been performed or have occurred.




                                                            V.
                                                   FACTUAL BACKGROUND

                        5.1         Pursuant to Section 10.001 of the Civil Practice and Remedies Code, each

             allegation or other factual contention below has evidentiary support or is likely to have

             evidentiary support after a reasonable opportunity for further investigation or

             discovery.

                        5.2         On or about September 3, 2019, while shopping at Dollar General store

             No. 3849, located at 2541 19th Street, Hondo, Texas 78861, Ms. Esquibel was walking in

             one of the store aisles when an employee of Dollar General caused her injury.

             Specifically, Ms. Esquibel was struck by a heavy box that the employee pushed off a tall

             shelf where it landed on the Plaintiff breaking her humerus. Plaintiff suffered personal

             injuries and damages as a result of the falling box, which was proximately and directly



             Plaintiffs’ Original Petition


                                                                                                          4




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 5 of 9




             caused by Defendant.




                                                      CAUSES OF ACTION

                                                               VI.
                                                            Negligence

                        6.1         Plaintiffs incorporate the facts as stated above and would show that they

             are entitled to a judgment against Defendant on a theory of Negligence. Plaintiff

             Esquibel was a business invitee of Defendant Dollar General, to whom Defendant owed

             a duty to warn of any dangerous conditions on or about the premises, a duty to alleviate

             or guard against any dangerous conditions on or about the premises, and a duty to

             maintain its premises in a reasonable and safe condition. Defendant failed to do so.

             Specifically, Defendant Dollar General failed to maintain the premises, failed to exercise

             reasonable care and failed to warn Plaintiff Esquibel of the dangerous conditions of the

             store and its floors. Defendant Dollar General failed to adequately use signage or

             otherwise close the aisle to prevent incidents such as the one that occurred, and

             otherwise failed to take appropriate and reasonable action to protect its patrons,

             including Plaintiff Esquibel from the risk of harm and injury. The condition of Dollar

             General on the day in question was unreasonably dangerous. This conduct and these

             acts and omissions were a proximate cause of the injury and harm to Plaintiff Esquibel

             Plaintiffs’ Original Petition


                                                                                                           5




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 6 of 9




             for which she sues and for which Defendant Dollar General.

                                                                    VII.
                                             Negligence Hiring, Supervision and/or Management

                        7.1         Plaintiff Esquibel incorporates the facts as stated above and would show

             that he is entitled to a judgment against Defendant on the theory of Negligence Hiring,

             Supervision and/or Management. Plaintiff Esquibel would show that Defendant Dollar

             General owed a duty to clients and customers, including Plaintiff Esquibel, to exercise

             ordinary care in the hiring of competent employees and in the                      supervision and

             management of said employees.

             7.2        Plaintiff would further show that Defendant Dollar General failed to use

             ordinary care in these respects, including but not limited to failing to properly

             investigate potential job applicants, failing to properly supervise said Defendant’s

             personnel, failing to implement adequate safeguards to prevent the situation that results

             in Plaintiff’s damages, and failing to provide adequate oversight for such employees.

             These conditions created an environment in which misrepresentations to clients and

             customers were likely and reasonably foreseeable to occur, and which in fact did occur

             in the course of the transactions involving Plaintiff described hereinabove, which

             proximately caused the damages sustained by Plaintiff herein, and for which Plaintiff

             hereby sues.

             Plaintiffs’ Original Petition


                                                                                                             6




Copy from re:SearchTX
                             Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 7 of 9




                        Plaintiff has sustained damages as more particularly set out hereinafter.

                                                               VIII.
                                                             DAMAGES

                        8.1         As a direct and proximate result of the negligence and violations more

             fully described above, Plaintiff has been damaged by Defendant’s acts and/or

             omissions and those damages are within the jurisdictional limits of this Court. Plaintiff

             brings this action to recover money damages for the following:

                        1.          Physical pain and suffered and bodily injuries in the past;

                        2.          Physical pain and suffering in the future;

                        3.          Past and future physical impairment;

                        5.          Loss of income/loss of earning capacity in the past and future;

                        4.          Mental anguish in the past and in the future; and

                        5.          Reasonable and necessary medical expenses in the past and that will be in

                                    all likelihood incurred in the future.

                                                              IX.
                                                      CONDITIONS PRECEDENT

                         9.1        All conditions precedent to plaintiff's claim for relief have been performed

             or have occurred.




             Plaintiffs’ Original Petition


                                                                                                              7




Copy from re:SearchTX
                             Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 8 of 9




                                                                X.
                                                       INITIAL DISCLOSURES

                        10.1        Plaintiff hereby requests that Defendants disclose to Plaintiff within 30

             days of the filing of the first answer, Defendant’s Initial Disclosures pursuant to Texas

             Rule of Civil Procedure 194.2.




                                                               XI.
                                                             PRAYER

                        WHEREFORE PREMISES CONSIDERED, Plaintiff Erlinda Esquibel requests

             that Defendants RCAP HOLDINGS, LLC, DOLLAR GENERAL, INC., AND

             DOLGENCORP OF TEXAS, INC be cited to appear and answer and that, on final trial,

             Plaintiffs have the following:

                        1.          Judgment against Defendant in a sum within the jurisdictional limits of
                                    the Court;
                        2.          Actual damages;
                        3.          Pre-judgment and post-judgment interest at maximum amount provided
                                    by law;
                        4.          Costs of suit; and
                        5.          All other and further relief, at law or in equity, to which Plaintiff may
                                    show itself justly entitled.

                                                                     Respectfully submitted,

                                                              DLG LUCE SALAZAR PLLC
                                                              15900 La Cantera Pkwy, Ste 20255


             Plaintiffs’ Original Petition


                                                                                                           8




Copy from re:SearchTX
                            Case 5:21-cv-00408-JKP Document 1-1 Filed 04/22/21 Page 9 of 9




                                                        San Antonio, Texas 78256
                                                        Telephone: 512.333.4442
                                                        Fax: 844.747.0555

                                                  By:
                                                        F. SCOTT DE LA GARZA
                                                        State Bar No. 24055387
                                                        fscott@dlgluce.com
                                                        ZACHARY O. LUCE
                                                        State Bar No. 24057685
                                                        luce@dlgluce.com

                                                        ATTORNEYS FOR PLAINTIFF




             Plaintiffs’ Original Petition


                                                                                             9




Copy from re:SearchTX
